ICJ_106_UseOfForce_SCG_CAN_1999-06-02_ORD_01_NA_07_EN.txt. 316

DISSENTING OPINION OF JUDGE SHI

To my regret, I am unable to concur with the findings of the Court
that, given the limitation ratione temporis contained in the declaration of
acceptance of compulsory jurisdiction made by the Federal Republic of
Yugoslavia (hereinafter Yugoslavia), the Court lacked prima facie juris-
diction under Article 36, paragraph 2, of the Statute, to which both the
Applicant and the Respondent are parties. This conclusion prevented the
Court from exercising its power under Article 41, paragraph 1, of the
Statute to indicate provisional measures to the Parties.

Yugoslavia signed the declaration of acceptance of the compulsory
jurisdiction of the Court on 25 April 1999. By that declaration, Yugosla-
via recognized compulsory jurisdiction “in all disputes arising or which
may arise after the signature of the present Declaration, with regard to
the situations or facts subsequent to this signature . . .”.

This limitation ratione temporis of recognition of the Court’s jurisdic-
tion belongs to the category of the so-called “double exclusion formula”.
In cases where the Court is confronted with this “double exclusion for-
mula”, it has to ascertain both the date of the dispute and the situations
or facts with regard to which the dispute has arisen.

Regarding the first aspect of the limitation ratione temporis in the
present case, that is to say, whether the date on which the dispute arose is
before or after the signature by Yugoslavia of the declaration of accept-
ance, the Court has, in this connection, to consider what is the subject of
the dispute, as it did in a similar situation in the Right of Passage case,
where the Court stated:

“In order to form a judgment as to the Court’s jurisdiction it is
necessary to consider what is the subject of the dispute.” (Right of
Passage over Indian Territory, Merits, Judgment, 1 C.J. Reports
1960, p. 33).

In the present case, the Application of Yugoslavia contains a sec-
tion bearing the title “Subject of the Dispute”, which indicates the subject
as acts of the Respondent

“by which it has violated its international obligation banning the use
of force against another State, the obligation not to intervene in the
internal affairs of another State, the obligation not to violate the
sovereignty of another State, the obligation to protect the civilian

61
317 LEGALITY OF USE OF FORCE (DISS. OP. SHI)

population and civilian objects in wartime, the obligation to protect
the environment, the obligation relating to free navigation on inter-
national rivers, the obligation regarding fundamental human rights
and freedoms, the obligation not to use prohibited weapons, the
obligation not to deliberately inflict conditions of life calculated to
cause the physical destruction of a national group”.

As in the Right of Passage case, the legal dispute before the Court, as
shown above, consists of a number of constituent elements. Prior to the
coming into existence of all the constituent elements, the dispute cannot
be said to arise. None of the above elements existed before the critical
date of 25 April 1999. It is true that the aerial bombing of the territory of
Yugoslavia began some weeks before this critical date of signature of the
declaration. But aerial bombing and its effects are merely facts or situa-
tions and as such do not constitute a legal dispute. The constituent ele-
ments of the present dispute are not present before the critical date and
only exist at and from the date of Yugoslavia’s Application on 29 April
1999. It is true that, prior to the critical date, Yugoslavia had accused
NATO (Security Council Meetings of 24 and 26 March 1999, S/PV.3988
and 3989) of illegal use of force against it. However, this complaint con-
stitutes at the most one of the many constituent elements of the dispute.
Besides, in no way could NATO be identified with the Respondent, and
NATO cannot be the Respondent in the present case ratione personae.
The legal dispute only arose at the date of the Application, which is sub-
sequent to the signature of the declaration of acceptance. Therefore, the
time condition in order for the present dispute to be within the scope of
acceptance of compulsory jurisdiction ratione temporis, as contained in
Yugoslavia’s declaration, has been satisfied.

With respect to the second aspect of Yugoslavia’s double exclusion for-
mula, the situations or facts which the Court has to consider are those
with regard to which the dispute has arisen, 1.e., those situations or facts
which are the source of the present legal dispute.

Article 25, paragraph |, of the Draft Articles on State Responsibility,
adopted at first reading by the International Law Commission, provides:

“1. The breach of an international obligation by an act of the
State having a continuing character occurs at the moment when that
act begins. Nevertheless, the time of commission of the breach
extends over the entire period during which the act continues and
remains not in conformity with the international obligation.” ULC
Yearbook, 1978, Vol. II, Part Two, p. 89.)

62
318 LEGALITY OF USE OF FORCE (DISS. OP. SHI)

This concept of the duration of a “continuing” wrongful act is com-
monly accepted by international! tribunals and legal scholars.

In the present case, the dispute relates to the alleged breach of various
international obligations by acts of force, in the form of aerial bombing
of the territories of Yugoslavia, which are attributed by the Applicant to
the respondent State. It is obvious that the alleged breach of obligations
by such a “continuing” act first occurred at the moment when the act
began, weeks before the critical date of 25 April 1999. Given that the acts
of aerial bombing continued well beyond the critical date and still con-
tinue, the time of commission of the breach extends over the whole
period during which the acts continue and ends only when the acts of the
respondent State cease or when the international obligations alleged to be
breached by the acts of that State cease to exist or are no longer in force
for it.

The conclusion may be drawn from the above analysis that the limita-
tion ratione temporis in the double exclusion formula contained in Yugo-
slavia’s declaration of acceptance of the compulsory jurisdiction in no
way constitutes a bar to founding prima facie jurisdiction upon
Article 36, paragraph 2, of the Statute for the purpose of indication of
provisional measures in the present case.

It is regrettable that, as a result of its mistaken findings on this point,
the Court was not in a position to indicate provisional measures to the
Parties in the urgent situation of human tragedy with loss of life and
human suffering in the territories of Yugoslavia arising from the use of
force in and against that country.

Moreover, I am of the opinion that, confronted with that urgent situa-
tion, the Court ought to have contributed to the maintenance of interna-
tional peace and security in so far as its judicial functions permit. The
Court would have been fully justified in point of law if, immediately upon
receipt of the request by the Applicant for the indication of provisional
measures, and regardless of what might be its conclusion on prima facie
jurisdiction pending its final decision, it had issued a general statement
appealing to the Parties to act in compliance with their obligations under
the Charter of the United Nations and all other rules of international law
relevant to the situation, including international humanitarian law, and
at least not to aggravate or extend their dispute. In my view, nothing in
the Statute or Rules of Court prohibits the Court from so acting. Accord-
ing to the Charter of the United Nations, the Court is after all the prin-
cipal judicial organ of the United Nations, with its Statute as an integral
part of the Charter; and by virtue of the purposes and principles of the
Charter, including Chapter VI (Pacific Settlement of Disputes), the Court
has been assigned a role within the general framework of the United

63
319 LEGALITY OF USE OF FORCE (DISS. OP. SHI)

Nations for the maintenance of international peace and security. There is
no doubt that to issue such a general statement of appeal is within the
implied powers of the Court in the exercise of its judicial functions. It is
deplorable that the Court has failed to take an opportunity to make its
due contribution to the maintenance of international peace and security
when that is most needed.

Furthermore, in his letter addressed to the President and the Members
of the Court, the Agent of Yugoslavia stated:

“Considering the power conferred upon the Court by Article 75,
paragraph 1, of the Rules of Court and having in mind the greatest
urgency caused by the circumstances described in the Requests for
provisional measure of protection I kindly ask the Court to decide
on the submitted Requests proprio motu or to fix a date for a hearing
at earliest possible time.”

In the recent LaGrand case, the Court, at the request of the applicant
State and despite the objection of the respondent State, decided to make
use of its above-mentioned power under Article 75, paragraph 1, of the
Rules of Court without hearing the respondent State in either written or
oral form (LaGrand (Germany v. United States of America), Order of
3 March 1999, I. C.J. Reports 1999, pp. 13 and 14, paras. 12 and 21). By
contrast, in the present case the Court failed to take any positive action
in response to the similar request made by the Agent of Yugoslavia in a
situation far more urgent even than that in the former case.

It is for these reasons that I felt compelled to vote against the operative
paragraph 47 (1) of the present Order.

(Signed) Sui Jiuyong.

64
